DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-11, 17, and 18 in the reply filed on 02/23/2021 is acknowledged.
Claims 12-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/23/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11, 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites limitations “the protruding structures” (lines 6-7) that lack antecedent basis because it is unclear whether “the protruding structures” were intended to relate back to “a plurality of protruding structures (line 4 of claim 1) or to set forth additional protruding structures.
Claim 3 (claims 6, 7, and 10) recites limitations “the protruding structures” (line 1) that lack antecedent basis because it is unclear whether “the protruding structures” were intended to relate back to “a plurality of protruding structures (line 4 of claim 1) or to set forth additional protruding structures.
Claim 6 (claim 8) recites limitations “the microspheres” (lines 3-4) that lack antecedent basis because it is unclear whether “the microspheres” were intended to relate back to “a plurality of microspheres (line 1 of claim 6) or to set forth additional microspheres.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 10, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0000358 to Bae et al. (hereinafter Bae).
With respect to Claim 1, Bae discloses a detection apparatus (e.g., a flexible transistor-type pressure sensor) (Bae, Fig. 1, ¶0003, ¶0008-¶0022, ¶0036-¶0047, ¶0073-¶0076), comprising:
      a gate insulating layer (e.g., 140/150) (Bae, Fig. 1, ¶0039, ¶0043) comprising at least a first layer (140) and a second layer (150) opposite the first layer (140),
      wherein a plurality of protruding structures (154) (Bae, Fig. 1, ¶0039, ¶0044, ¶0046) are provided on a surface of the second layer (150) facing the first layer (140), and the first layer (140) and the second layer (150) of the gate insulating layer are connected through the protruding structures (154).
Regarding Claim 2, Bae discloses the detection apparatus according to claim 1. Further, Bae discloses the detection apparatus, further comprising a substrate (110) (Bae, Fig. 1, ¶0037, ¶0040); a gate electrode (160) (Bae, Fig. 1, ¶0039) on the substrate (110); a semiconductor layer (130, a channel layer) (Bae, Fig. 1, ¶0038, ¶0041); a source electrode (121) (Bae, Fig. 1, ¶0037) and a drain electrode (122); wherein the gate insulating layer (140/150) (Bae, Fig. 1, ¶0039, ¶0043-¶0045) is between the semiconductor layer (130) and the gate electrode (160), and the source electrode (121) and the drain electrode (122) are respectively connected with the semiconductor layer (130).
Regarding Claim 4, Bae discloses the detection apparatus according to claim 2. Further, Bae discloses the detection apparatus, wherein a cross section of each of the plurality of the protruding structures (Bae, Fig. 1, ¶0039, ¶0044, ¶0046) in a plane perpendicular to the substrate has a triangular shape (e.g., a horn shape).
Regarding Claim 10, Bae discloses the detection apparatus according to claim 1. Further, Bae discloses the detection apparatus, wherein the protruding structures (154, comprised of polydimethyl siloxane (PDMS)) (Bae, Fig. 1, ¶0044, ¶0040) are made of an elastic polymer.
Regarding Claim 17, Bae discloses the detection apparatus according to claim 1. Further, Bae discloses an array substrate comprising the detection apparatus (e.g., a plurality of sensors are disposed on a flexible substrate in an array) (Bae, Fig. 1, ¶0076).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0199648 to Sung et al. (hereinafter Sung) in view of Lee et al. (US Patent No. 9,291,513, hereinafter Lee).
With respect to Claim 1, Sung discloses a detection apparatus (e.g., a transistor-type pressure sensor) (Sung, Figs. 2A-2F, 7A-7B, ¶0003, ¶0009-¶0011, ¶0021, ¶0024-¶0025, ¶0027-¶0034, ¶0043-¶0044, ¶0047), comprising:
      a gate insulating layer (e.g., 343) (Sung, Figs. 7A-7B, ¶0043) comprising a first layer,
      wherein a plurality of protruding structures (the gate dielectric layer having the stepped surface profile) (Sung, Figs. 2A-2F, ¶0024-¶0025) are provided on a surface of the underlying gate layer (342).
Further, Sung does not specifically disclose that a gate insulating layer comprises at least a first layer and a second layer opposite the first layer, wherein a plurality of protruding structures are provided on a surface of the first layer facing the second layer or a surface of the second layer facing the first layer, and the first layer and the second layer of the gate insulating laver are connected through the protruding structures.
2O3, HfO2) and polymer layer (e.g., polymethylmethacrylate (PMMA)). Further, Lee teaches forming a flexible sensing device (Lee, Figs. 2D-2F, 2J, Col. 1, lines 54-64; Col. 2, lines 15-31; Col. 4, lines 45-58; Col. 8, lines 42-44) including a gate insulating layer including flexible material, wherein the gate insulating layer (40/50/60) (Lee, Figs. 2D-2F, 2J, Col. 3, lines 58-67; Col. 4, lines 1-21; lines 45-58) has a triple structure, specifically, the flexible gate insulating layer (50) comprised of a polymer material is formed between the first gate insulating (40) and the second gate insulating (60) comprised of oxide layers (e.g., Al2O3, HfO2) for securing both insulation performance and flexibility.
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify a detection apparatus of Sung by forming a gate insulating layer having a triple structure including a flexible material between a first layer and a second layer as taught by Lee such that the first layer and the second layer of the gate insulating laver are connected through the flexible material as taught by Lee, wherein the gate insulating layer including the flexible material has a stepped surface including a plurality of protruding structures between the first layer and the second layer to have a gate insulating layer comprising at least a first layer and a second layer opposite the first layer, wherein a plurality of protruding structures are provided on a surface of the first layer facing the second layer or a surface of the second layer facing the first layer, and the first layer and the second layer of the gate insulating laver are connected through the protruding structures in order to  provide improved flexible sensing device including a gate insulating layer including flexible material to secure both insulation performance and flexibility (Lee, Col. 1, lines 54-64; Col. 4, lines 45-58; Col. 8, lines 42-44).
Regarding Claim 2, Sung in view of Lee discloses the detection apparatus according to claim 1. Further, Sung discloses the detection apparatus, further comprising a substrate (341) (Sung, Figs. 7A-7B, ¶0027-¶0031, ¶0043); a gate electrode (342) on the substrate (341); a semiconductor layer (344, a channel layer); a source electrode (345) and a drain electrode (346); wherein the gate insulating layer (343) is between the semiconductor layer (344) and the gate electrode (342), and the source electrode (345) and the drain electrode (346) are respectively connected with the semiconductor layer (344).
Regarding Claim 3, Sung in view of Lee discloses the detection apparatus according to claim 1. Further, Sung does not specifically disclose that the protruding structures are provided on both the surface of the first layer facing the second layer and the surface of the second layer facing the first layer in the gate insulating layer. However, Lee teaches forming the gate insulating layer (40/50/60) (Lee, Figs. 2D-2F, 2J, Col. 3, lines 58-67; Col. 4, lines 1-21; lines 45-58) having a triple structure, wherein the flexible gate insulating layer (50) comprised of a polymer material is formed between the first gate insulating (40) and the second gate insulating (60) comprised of oxide layers (e.g., Al2O3, HfO2) for securing both insulation performance and flexibility.
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify a detection apparatus of Sung/Lee by forming a gate insulating layer having a triple structure including a flexible material between a first layer and a second layer as taught by Lee such that the flexible material layer includes the protruding structures of Sung facing the first layer and the second layer of the gate insulating laver to have the protruding structures that are provided on both the surface of the first layer facing the second layer and the surface of the second layer facing the first layer in the gate insulating layer in order to  provide improved flexible sensing device including a gate insulating layer including flexible material to secure both insulation performance and flexibility (Lee, Col. 1, lines 54-64; Col. 4, lines 45-58; Col. 8, lines 42-44).
Regarding Claim 4, Sung in view of Lee discloses the detection apparatus according to claim 2. Further, Sung discloses the detection apparatus, wherein a cross section of each of the plurality of the protruding structures (Sung, Figs. 2E, 7A-7B, ¶0024-¶0025, ¶0043) in a plane perpendicular to the substrate has a triangular shape.
Regarding Claim 5, Sung in view of Lee discloses the detection apparatus according to claim 2. Further, Sung does no specifically disclose the detection apparatus (as in Figs. 7A-7B), wherein a cross section of each of the plurality of the protruding structures in a plane perpendicular to the substrate is an arc-shaped protruding structure formed between two adjacent arcs. However, Sung teaches forming a gate dielectric layer (343) having a stepped surface profile with a plurality of protruding structures (Sung, Figs. 2A-2F, ¶0024-¶0025), wherein the stepped surface profile is arranged as a one-dimensional or two-dimensional array structure based on a plurality of unit patterns having various shapes including circular 
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the detection apparatus of Sung/Lee by forming a gate insulating layer with the protruding structures having the stepped profile including a plurality of unit patterns of wave-shape profile as taught by Sung to have the detection apparatus, wherein a cross section of each of the plurality of the protruding structures in a plane perpendicular to the substrate is an arc-shaped protruding structure formed between two adjacent arcs in order to  provide improved transistor-type pressure sensor having improved sensing capability by using a gate dielectric layer having a stepped surface profile (Sung, ¶0003, ¶0009-¶0011, ¶0024-¶0025, ¶0048).
Regarding Claim 10, Sung in view of Lee discloses the detection apparatus according to claim 1. Further, Sung discloses the detection apparatus, wherein the protruding structures (e.g., the gate insulating layer having the stepped surface profile and comprised of polymethylmethacrylate (PMMA)) (Sung, Figs. 7A-7B, ¶0030, ¶0043) are made of an elastic polymer.
Regarding Claim 11, Sung in view of Lee discloses the detection apparatus according to claim 10. Further, Sung discloses the detection apparatus, wherein the elastic polymer (e.g., polymethyl methacrylate) (Sung, Figs. 7A-7B, ¶0030, ¶0043) is selected from the group consisting of PMMA.
Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0000358 to Bae in view of Kivioja et al. (US 2013/0037780, hereinafter Kivioja).
Regarding Claim 3, Bae discloses the detection apparatus according to claim 1. Further, Bae does not specifically disclose that the protruding structures are provided on both the surface of the first layer facing the second layer and the surface of the second layer facing the first layer in the gate insulating layer.
However, Bae teaches that forming the protrusions (154) (Bae, Figs. 1, 9, ¶0036, ¶0039, ¶0049, ¶0052, ¶0054, ¶0073, ¶0075) of the gate insulating layer having a 3D microstructures increases the sensitivity of the sensor; specifically, forming microstructures of the gate insulating layer, wherein the first and second protrusions (453 and 454) (Bae, Fig. 9, ¶0073, ¶0075) are disposed on both sides of the base m) between the first layer (213) and the second layer (214).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the detection apparatus of Bae by forming both the first layer and the second layer including the 3D microstructures as the plurality of protruding structures of Bae, such that the gate insulating layer would have spaces for a plurality of particles of Kivioja between the first layer and the second layer comprised of elastic polymer material as taught by Kivioja to have the detection apparatus, wherein the protruding structures are provided on both the surface of the first layer facing the second layer and the surface of the second layer facing the first layer in the gate insulating layer in order to provide improved flexible sensing device with improved sensitivity, and capable of effectively measure spatial distribution of deformations and device miniaturization (Bae, ¶0003, ¶0009, ¶0052, ¶0054, ¶0075; Kivioja, ¶0003-¶0023, ¶0075, ¶0103-¶0105).
Regarding Claim 6, Bae discloses the detection apparatus according to claim 1. Further, Bae discloses a plurality of 3D microstructures (the protrusions 154 of the gate insulating layer to increase the sensitivity of the sensor; specifically, forming microstructures of the gate insulating layer, wherein the first and second protrusions 453 and 454 are formed on both sides of the base layer to further increase the sensitivity of the sensor) (Bae, Figs. 1, 9, ¶0036, ¶0039, ¶0049, ¶0052, ¶0054, ¶0073, ¶0075), and that the first layer (140) (Bae, Fig. 1, ¶0039, ¶0044, ¶0046) and the second layer (150) are connected through the protruding structures (154), but does not specifically disclose a plurality of microspheres that are provided between the first layer and the second layer of the gate insulating layer, and the first layer and the second layer are connected through the microspheres.
However, Kivioja teaches forming a transistor-type deformation sensor (Kivioja, Fig. 2, ¶0005-¶0023, ¶0077-¶0086) comprising the gate insulating layer (213/211/214) (Kivioja, Fig. 2, ¶0077, ¶0081, ¶0016) that includes a first layer (213) and a second layer (214) each comprised of an insulation polymer m) (Kivioja, Fig. 2, ¶0016) between the first layer (213) and the second layer (214), such that the first layer (213) and the second layer (214) are connected through the particles (212).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the detection apparatus of Bae by forming a gate insulating layer having a plurality of 3D microstructures as the protrusions of Bae, and a plurality of particles as a plurality of microspheres between the first layer and the second layer comprised of elastic polymer material as taught by Kivioja to have the detection apparatus, wherein a plurality of microspheres are provided between the first layer and the second layer of the gate insulating layer, and the first layer and the second layer are connected through the microspheres in order to provide improved flexible sensing device with improved sensitivity, and capable of effectively measure spatial distribution of deformations and device miniaturization (Bae, ¶0003, ¶0009, ¶0052, ¶0054, ¶0075; Kivioja, ¶0003-¶0023, ¶0075, ¶0103-¶0105).
Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0000358 to Bae in view of Sung (US 2009/0199648).
Regarding Claim 5, Bae discloses the detection apparatus according to claim 2. Further, Bae does not specifically disclose that a cross section of each of the plurality of the protruding structures in a plane perpendicular to the substrate is an arc-shaped protruding structure formed between two adjacent arcs. However, Sung teaches forming a detection apparatus including a transistor-type pressure sensor (Sung, Figs. 2A-2F, 7A-7B, ¶0003, ¶0009-¶0011, ¶0021, ¶0024-¶0025, ¶0027-¶0034, ¶0043-¶0044, ¶0047) that comprises a gate dielectric layer (343) having a stepped surface profile with a plurality of protruding structures (Sung, Figs. 2A-2F, ¶0024-¶0025), wherein the stepped surface profile is arranged as a one-dimensional or two-dimensional array structure based on a plurality of unit patterns having various shapes including circular profiles of round convex shape and wave-shape profile, such that a cross section of each of the plurality of the protruding structures in a plane perpendicular to the substrate is an arc-shaped protruding structure formed between two adjacent arcs (Sung, Figs. 2C-2D, 2F, 7A-7B, ¶0024-¶0025).

Regarding Claim 11, Bae discloses the detection apparatus according to claim 10. Further, Bae does not specifically disclose that the elastic polymer is selected from the group consisting of PS, PMMA, PS-P2VP block polymers, and mixtures thereof. However, Sung teaches a detection apparatus including a transistor-type pressure sensor (Sung, Figs. 2A-2F, 7A-7B, ¶0003, ¶0009-¶0011, ¶0021, ¶0024-¶0025, ¶0027-¶0034, ¶0043-¶0044, ¶0047) that comprises a gate dielectric layer (343) having a stepped surface profile with a plurality of protruding structures (Sung, Figs. 2A-2F, ¶0024-¶0025), wherein the gate dielectric layer (343) comprises the elastic polymer (e.g., polymethyl methacrylate PMMA) (Sung, Figs. 7A-7B, ¶0030, ¶0043) that is selected from the group consisting of PMMA.
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the detection apparatus of Bae by forming a gate insulating layer with the protruding structures having the stepped profile including a plurality of unit patterns of wave-shape profile and comprised of elastic polymer material as taught by Sung to have the detection apparatus, wherein the elastic polymer that is selected from the group consisting of PMMA in order to  provide improved transistor-type pressure sensor having improved sensing capability by using a gate dielectric layer having a stepped surface profile (Sung, ¶0003, ¶0009-¶0011, ¶0024-¶0025, ¶0048).
Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0199648 to Sung in view of Lee (US Patent No. 9,291,513) as applied to claim 1, and further in view of Daniel et al. (US 2014/0094003, hereinafter Daniel).
Regarding Claim 6, Sung in view of Lee discloses the detection apparatus according to claim 1. Further, Sung does not specifically disclose a plurality of microspheres that are provided between the first 
However, Sung teaches forming a gate insulating layer (343) (Sung, Figs. 7A-7B, ¶0024-¶0025, ¶0030, ¶0043) that has the stepped surface profile and comprises various insulating materials including oxide layers (e.g., Al2O3, HfO2) and polymer layer (e.g., polymethylmethacrylate (PMMA)), wherein the stepped profile includes forming two-dimensional array structure based on a plurality of unit patterns with circular profile or round convex shape (Sung, Figs. 2D, 7A-7B, ¶0025). Further, Daniel teaches forming a thin film transistor (Daniel, Fig. 1, ¶0027-¶0041) having a gate insulating layer (16) (Daniel, Fig. 1, ¶0030) comprised of polymer dielectric such as polymethylmethacrylate (PMMA), polystyrene and having a thickness of several micrometers or several hundred nanometers to obtain a high specific capacitance.
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify a detection apparatus of Sung/Lee by forming a gate insulating layer including a flexible material having the stepped profile including a plurality of unit patterns with round convex shape as taught by Sung, wherein the gate insulating layer includes the flexible material between the first layer and the second layer as taught by Sung/Lee, and wherein the gate insulating layer comprised of polymer dielectric has a thickness of several micrometers or several hundred nanometers as taught by Daniel such that the flexible material layer includes the protruding structures of a micrometer size is formed between the first layer and the second layer to have a plurality of microspheres that are provided between the first layer and the second layer of the gate insulating layer, and the first layer and the second layer are connected through the protruding structures and the microspheres in order to  provide improved transistor-type pressure sensor having improved sensing capability by using a gate dielectric layer having a high specific capacitance (Sung, ¶0003, ¶0009-¶0011, ¶0025, ¶0048;  Daniel, ¶0012-¶0014, ¶0027, ¶0030).
Regarding Claims 7 and 8, Sung in view of Lee discloses the detection apparatus according to claim 5. Further, Sung does not specifically disclose that a plurality of microspheres are provided between the first layer and the second layer of the gate insulating layer, the protruding structures provided on both the surface of the first layer facing the second layer and the surface of the second layer facing the first 
However, Sung teaches forming a gate insulating layer (343) (Sung, Figs. 7A-7B, ¶0024-¶0025, ¶0030, ¶0043) that has the stepped surface profile and comprises various insulating materials including oxide layers (e.g., Al2O3, HfO2) and polymer layer (e.g., polymethylmethacrylate (PMMA)), wherein the stepped profile includes forming two-dimensional array structure based on a plurality of unit patterns with circular profile or round convex shape (Sung, Figs. 2D, 7A-7B, ¶0025). Further, Daniel teaches forming a thin film transistor (Daniel, Fig. 1, ¶0027-¶0041) having a gate insulating layer (16) (Daniel, Fig. 1, ¶0030) comprised of polymer dielectric such as polymethylmethacrylate (PMMA) or polystyrene and having a thickness of several micrometers or several hundred nanometers to obtain a high specific capacitance.
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify a detection apparatus of Sung/Lee by forming a gate insulating layer including a flexible material having the stepped profile including a plurality of unit patterns with round convex shape as taught by Sung, wherein the gate insulating layer includes the flexible material between the first layer and the second layer as taught by Sung/Lee, and the flexible material comprised of specific polymer dielectric has a thickness of several micrometers or several hundred nanometers as taught by Daniel such that the flexible material layer includes the protruding structures of a micrometer size is formed between the first layer and the second layer to have a plurality of microspheres that are provided between the first layer and the second layer of the gate insulating layer, the protruding structures provided on both the surface of the first layer facing the second layer and the surface of the second layer facing the first layer in the gate insulating layer form spaces accommodating the plurality of microspheres (as claimed in claim 7); wherein the microspheres are made of polystyrene (as claimed in claim 8) in order to  provide improved transistor-type pressure sensor having improved sensing capability by using a gate dielectric layer having a high specific capacitance (Sung, ¶0003, ¶0009-¶0011, ¶0025, ¶0048;  Daniel, ¶0012-¶0014, ¶0027, ¶0030).
Regarding Claim 9, Sung in view of Lee and Daniel discloses the detection apparatus according to claim 7. Further, Sung does not specifically disclose that a height of each of the plurality of the protruding structures that is substantially equal to a diameter of each of the plurality of the microspheres.
2O3, HfO2) and polymer layer (e.g., polymethylmethacrylate (PMMA)), wherein the stepped profile includes forming two-dimensional array structure based on a plurality of unit patterns with circular profile or round convex shape (Sung, Figs. 2D, 7A-7B, ¶0025).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify a detection apparatus of Sung/Lee/Daniel by forming a gate insulating layer including a flexible material having a plurality of unit patterns with optimized circular profile as taught by Sung to have a height of each of the plurality of the protruding structures that is substantially equal to a diameter of each of the plurality of the microspheres in order to provide improved transistor-type pressure sensor with improved sensing capability by using a gate dielectric layer having a profile to increase deformation degree (Sung, ¶0003, ¶0009-¶0011, ¶0023-¶0025, ¶0048).
Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0000358 to Bae in view of Sung (US 2009/0199648) as applied to claim 5, and further in view of Kivioja (US 2013/0037780).
Regarding Claim 7, Bae in view of Sung discloses the detection apparatus according to claim 5. Further, Bae discloses the detection apparatus, wherein a plurality of 3D microstructures (the protrusions 154 of the gate insulating layer to increase the sensitivity of the sensor; specifically, forming microstructures of the gate insulating layer, wherein the first and second protrusions 453 and 454 are formed on both sides of the base layer to further increase the sensitivity of the sensor) (Bae, Figs. 1, 9, ¶0036, ¶0039, ¶0049, ¶0052, ¶0054, ¶0073, ¶0075) are provided between the first layer (140) and the second layer (150) of the gate insulating layer, and the protruding structures (154) provided on the surface of the second layer (150) facing the first layer (140) in the gate insulating layer, but does not specifically disclose a plurality of microspheres that are provided between the first layer and the second layer of the gate insulating layer, the protruding structures provided on both the surface of the first layer facing the second layer and the surface of the second layer facing the first layer in the gate insulating layer form spaces accommodating the plurality of microspheres.
m) (Kivioja, Fig. 2, ¶0016) between the first layer (213) and the second layer (214), such that the first layer (213) and the second layer (214) are connected through the particles (212).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the detection apparatus of Bae/Sung by forming both the first layer and the second layer including the 3D microstructures as the plurality of protruding structures of Bae, such that the gate insulating layer would have spaces for a plurality of particles of Kivioja as a plurality of microspheres between the first layer and the second layer comprised of elastic polymer material as taught by Kivioja to have the detection apparatus, wherein a plurality of microspheres are provided between the first layer and the second layer of the gate insulating layer, the protruding structures provided on both the surface of the first layer facing the second layer and the surface of the second layer facing the first layer in the gate insulating layer form spaces accommodating the plurality of microspheres in order to provide improved flexible sensing device with improved sensitivity, and capable of effectively measure spatial distribution of deformations and device miniaturization (Bae, ¶0003, ¶0009, ¶0052, ¶0054, ¶0075; Kivioja, ¶0003-¶0023, ¶0075, ¶0103-¶0105).
Regarding Claim 9, Bae in view of Sung and Kivioja discloses the detection apparatus according to claim 7. Further, Bae does not specifically disclose that a height of each of the plurality of the protruding structures that is substantially equal to a diameter of each of the plurality of the microspheres.
However, Bae teaches forming a plurality of 3D microstructures as the protrusions (154) provided between the first layer (140) and the second layer (150) of the gate insulating layer to increase the sensitivity of the sensor) (Bae, Figs. 1, 9, ¶0036, ¶0039, ¶0049, ¶0052, ¶0054, ¶0073, ¶0075) of the gate insulating layer. Further, Kivioja teaches forming a plurality of particles (212) (Kivioja, Fig. 2, ¶0077-¶0079) with an average diameter of about 1000 nm (1m) (Kivioja, Fig. 2, ¶0016) between the first layer (213) and the second layer (214), such that the first layer (213) and the second layer (214) are connected 
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify a detection apparatus of Bae/Sung/ Kivioja by forming both the first layer and the second layer including the 3D microstructures as the plurality of protruding structures of Bae, such that the gate insulating layer would have spaces for a plurality of particles of Kivioja as a plurality of microspheres between the first layer and the second layer to have a height of each of the plurality of the protruding structures that is substantially equal to a diameter of each of the plurality of the microspheres in order to provide improved flexible sensing device with improved sensitivity, and capable of effectively measure spatial distribution of deformations and device miniaturization (Bae, ¶0003, ¶0009, ¶0052, ¶0054, ¶0075; Kivioja, ¶0003-¶0023, ¶0075, ¶0103-¶0105).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0000358 to Bae in view of Sung (US 2009/0199648) and Kivioja (US 2013/0037780) as applied to claim 7, and further in view of Daniel (US 2014/0094003).
Regarding Claim 8, Bae in view of Sung and Kivioja discloses the detection apparatus according to claim 7. Further, Bae does not specifically disclose that the microspheres are made of polystyrene.
However, Kivioja teaches forming a plurality of particles (212) (Kivioja, Fig. 2, ¶0077-¶0079) with an average diameter of about 1000 nm (1m) (Kivioja, Fig. 2, ¶0016) between the first layer (213) and the second layer (214), wherein the particles are surrounded by the electrically insulating organic material (Kivioja, Fig. 2, ¶0084) that bonds to the surface of the particles to physically separate adjacent particles from each other. Further, Daniel teaches forming a thin film transistor (Daniel, Fig. 1, ¶0027-¶0041) having a gate insulating layer (16) (Daniel, Fig. 1, ¶0030) comprised composites of polymer including particles, wherein the polymer dielectric includes polystyrene, and the gate insulating layer (16) has a thickness of several micrometers or several hundred nanometers to obtain a high specific capacitance.
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify a detection apparatus of Bae/Sung/Kivioja by forming a gate insulating layer including composites of polymer having particles, wherein the polymer surrounds and bonds to the surface of the particles as taught by Kivioja, and comprised of specific polymer dielectric .
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0199648 to Sung in view of Lee (US Patent No. 9,291,513) as applied to claim 1, and further in view of Yahagi et al. (US 2021/0024674, hereinafter Yahagi).
Regarding Claim 17, Sung in view of Lee discloses the detection apparatus according to claim 1. Further, Sung does not specifically disclose an array substrate comprising the detection apparatus. However, Yahagi teaches forming an array substrate (Yahagi, Figs. 1-2, ¶0001-¶0004, ¶0204-¶0210, ¶0221, ¶0225) including an array of pressure sensors that are configured as thin film transistors and comprised of a polymer compound that allows to produce the thin film transistor array having a larger area, a lighter weight, and more resistance to breakage.
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify a detection apparatus of Sung/Lee by forming a sensor array including a plurality of thin film transistors as taught by Yahagi to have an array substrate comprising the detection apparatus in order to provide improved thin film transistor array having a larger area, a lighter weight, and more resistance to breakage (Yahagi, ¶0001-¶0003, ¶0221, ¶0225).
Regarding Claim 18, Sung in view of Lee and Yahagi discloses the ray substrate according to claim 17. Further, Sung does not specifically disclose a display apparatus comprising the array substrate. However, Yahagi teaches forming a display comprising the organic thin film transistors (Yahagi, Figs. 1-2, ¶0001-¶0004, ¶0010, ¶0204-¶0210, ¶0212, ¶0213) including an organic material that allows to produce the thin film transistor array having a larger area, a lighter weight, and more resistance to breakage, and wherein the organic thin film transistors have improved carrier mobility.
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify a detection apparatus of Sung/Lee/Yahagi by forming a display including a plurality of organic thin film transistors as taught by Yahagi to have a display apparatus comprising the array substrate in order to provide improved thin film transistor array including the organic .
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0000358 to Bae in view of Yahagi (US 2021/0024674).
Regarding Claim 18, Bae discloses the detection apparatus according to claim 17. Further, Bae does not specifically disclose a display apparatus comprising the array substrate. However, Yahagi teaches forming a display comprising the organic thin film transistors (Yahagi, Figs. 1-2, ¶0001-¶0004, ¶0010, ¶0204-¶0210, ¶0212, ¶0213) including an organic material that allows to produce the thin film transistor array having a larger area, a lighter weight, and more resistance to breakage, and wherein the organic thin film transistors have improved carrier mobility.
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify a detection apparatus of Bae by forming a display including a plurality of organic thin film transistors as taught by Yahagi to have a display apparatus comprising the array substrate in order to provide improved thin film transistor array including the organic thin film transistors and having a larger area, a lighter weight, and more resistance to breakage, wherein the organic thin film transistors have improved carrier mobility (Yahagi, ¶0001-¶0003, ¶0010, ¶0212, ¶0213).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284.  The examiner can normally be reached on 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891